Title: To Alexander Hamilton from James McHenry, 4 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, Trenton, October 4. 1799.
          
          I have the honor to enclose for your information, copy of Instructions to Brigadier General Wilkinson dated the 22nd. March 1797, and copies of two letters, one dated the 2nd. August 1798, the other the 31st. January 1799.
          With great respect, I have the honor to be, Sir, your obedt. servant,
          
            James McHenry
          
          Major General Alexander Hamilton 
        